WAIVER UNDER CREDIT AND SECURITY AGREEMENT

THIS WAIVER UNDER CREDIT AND SECURITY AGREEMENT, dated as of August 1, 2007
(this “Waiver”), is made by and among WELLS FARGO BUSINESS CREDIT, an operating
division of Wells Fargo Bank, N.A. (“Lender”), and CDS BUSINESS SERVICES, INC. a
Delaware corporation (“CDS” or the “Borrower”).

WITNESSETH :

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of February 27, 2007 (as it may be amended, restated,
modified or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein but not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement); and

WHEREAS, Borrower has requested that Lender waive certain Events of Default
under the Credit Agreement, as more fully set forth herein, and Lender is
agreeable to such request only on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound, do hereby agree as follows:

STATEMENT OF TERMS

1. Waiver of Defaults. Lender hereby waives the Events of Default arising solely
out of: (a) Borrower’s failure to meet its minimum Tangible Net Worth covenant
for the fiscal quarter ending March 31, 2007 and (b) Borrower’s restated FYE
12/31/06 financial statements that resulted in a material adverse change default
under Section 7.1 (i) of the Credit and Security Agreement.

2. Representations and Warranties. To induce Lender to enter into this Waiver,
Borrower and Guarantor hereby represent and warrant to Lender as follows:
(a) each representation and warranty of such party set forth in the Credit
Agreement is true and correct on and as of the date hereof after giving affect
to this Waiver (except to the extent that any such representation or warranty
expressly relates to a prior specific date or period in which case it is true
and correct as of such prior date or period); (b) no Default or Event of Default
has occurred and is continuing as of this date under the Credit Agreement after
giving effect to this Waiver; (c) such party has the power and is duly
authorized to enter into, deliver and perform this Waiver; and (d) this Waiver
is the legal, valid and binding obligation of such party enforceable against it
in accordance with its terms.

3. Conditions Precedent to Effectiveness of this Waiver. The effectiveness of
this Waiver is subject to the fulfillment of the following conditions precedent:

(a) Lender shall have received one or more counterparts of this Waiver duly
executed and delivered by Borrower;

(b) The Guarantor of the Obligations shall have consented to the execution,
delivery and performance of this Waiver and all of the transactions contemplated
hereby by signing one or more counterparts of this Waiver in the appropriate
space indicated below and returning the same to Lender; and

(c) Lender shall have received a waiver fee of $2,500.

4. Continuing Effect of Credit Agreement. This Waiver shall be limited precisely
as drafted and shall not constitute a waiver of any Event of Default or a
modification of any terms and conditions of the Credit Agreement other than as
expressly set forth herein. The granting of the Waiver shall not impose or imply
an obligation on Lender to grant a waiver on any future occasion.

 

1



--------------------------------------------------------------------------------

5. Counterparts. This Waiver may be executed in multiple counterparts, each of
which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. Any signature delivered by a party
via facsimile shall be deemed to be an original signature hereto.

6. Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the day and year first specified above.

 

WELLS FARGO BUSINESS CREDIT By:   /s/ Regina McCluskey Name:   Regina McCluskey
Title:   Vice President CDS BUSINESS SERVICES, INC., a Delaware corporation By:
  /s/ Leonard Leff Name:   Leonard Leff Title:   President

ATTACHMENT A:

Revised Tangible Net Worth Covenants

 

2



--------------------------------------------------------------------------------

The undersigned Guarantor does hereby consent to the execution, delivery and
performance of the within and foregoing Waiver and confirms and reaffirms,
without setoff, counterclaims, deduction or other claim of avoidance of any
nature, the continuing effect of such Guarantor’s guarantee of the Obligations
after giving effect to the foregoing Waiver.

ACKNOWLEDGED and AGREED to as of the day and year first above set forth.

 

LEONARD LEFF By:   /s/ Leonard Leff Name:   Leonard Leff Title:   President

 

3



--------------------------------------------------------------------------------

ATTACHMENT A

 

Fiscal Quarter Ending

   Original TNW Covenant    Revised TNW Covenant

June 30, 2007

   $ 1,936,000    $ 930,000

September 30, 2007

   $ 1,696,000    $ 690,000

December 31, 2007

   $ 1,496,000    $ 490,000

March 31, 2008

   $ 1,266,000    $ 260,000

June 30, 2008

   $ 1,117,000    $ 111,000

September 30, 2008

   $ 1,041,000    $ 35,000

December 31, 2008

   $ 1,066,000    $ 60,000

 

4